United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Iowa Falls, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1105
Issued: September 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 26, 2017 appellant filed a timely appeal from a January 6, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right foot/toe injury
causally related to the accepted October 6, 2016 employment incident.
FACTUAL HISTORY
On October 26, 2016 appellant, then a 24-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 6, 2016 she sustained a right foot fracture (greater
toe) and capsulitis due to jamming her foot on a stump. She did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated November 24, 2016, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised regarding the medical and
factual evidence required to support her claim. OWCP afforded her 30 days to provide this
information.
Evidence was received from appellant subsequent to OWCP’s request for additional
information.
Appellant submitted several disability notes from Dr. Scott M. Donohue, a treating
podiatrist, and Dr. Orville Jacobs, a treating osteopath specializing in family medicine.
Dr. Jacobs, in an October 11, 2016 disability note, requested that appellant be released from
work from October 9 to 25, 2016. In an October 25, 2016 disability note, Dr. Donahue restricted
her to three hours of standing/walking using her cast boot. He reported that appellant was unable
to return to work in the disability notes dated October 26 and November 12, and 22, 2016. In a
December 13, 2016 disability note, Dr. Donahue released her to return to four hours of work on
December 19, 2016.
On October 25, 2016 Dr. Donohue noted that appellant was seen for right foot and big toe
pain. Appellant related that she walked up to 18 miles per day and had experienced pain and
swelling in her foot for a few weeks. She related that she stubbed her toe on a tree stump or
limb. Dr. Donohue described appellant’s examination findings and diagnosed capsulitis due to
overuse of the right foot.
OWCP also received a November 18, 2016 authorization for examination and treatment
(Form CA-16) from the employing establishment’s postmaster, noting an injury date of
October 6, 2016 and that appellant had tripped over a stump. The postmaster approved treatment
for the effects from the incident.
In a November 22, 2016 report, Dr. Donahue noted that appellant was seen for a
follow-up visit for a right foot stress fracture. He provided examination findings and noted that
she remained off work in a cast boot. Appellant complained of swelling and significant pain at
the end of the day. Dr. Donahue diagnosed capsulitis due to overuse of the right foot.
Dr. Donahue, in a December 13, 2016 report, provided examination findings and
diagnosed capsulitis and right foot strain and sprain. He noted that on December 16, 2016
appellant was released to return to work with restrictions for four hours per day.
In a December 21, 2016 attending physician’s report (Form CA-20), Dr. Donahue
reported that on October 6, 2016 appellant stubbed her toe on a tree stump or limb. He noted
October 25, 2016 as the date he first examined appellant and noted subsequent dates of
treatment.
By decision dated January 6, 2017, OWCP denied appellant’s traumatic injury claim. It
found that the evidence of record failed to establish a causal connection between the diagnosed
foot condition and the accepted October 6, 2016 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the work
incident.9 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.10
ANALYSIS
Appellant alleged that she sustained a right foot/toe injury due to jamming her foot on a
tree stump while in the performance of duty on October 6, 2016. OWCP found the evidence
2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

sufficient to establish that the incident occurred as alleged, but found the medical evidence
insufficient to establish that the diagnosed conditions were causally related to the October 6,
2016 accepted employment incident.
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury causally related to the accepted employment incident.
In support of her claim appellant submitted various reports from Dr. Donohue covering
the period October 25 to December 13, 2016. In an October 25, 2016 report, Dr. Donohue noted
that appellant walked up to 18 miles a day and that she stubbed a toe on a tree limb or stump. He
provided examination findings in the November 22 and December 13, 2016 reports and noted
diagnoses of right foot capsulitis due to overuse capsulitis and right foot strain and sprain. In the
October 25 and November 22, 2016 reports, Dr. Donahue attributed appellant’s right foot
condition to overuse without any further explanation. Medical opinion evidence should reflect a
correct history and offer a medically sound explanation of how the specific employment incident
physiologically caused injury.11 The Board has found that medical evidence which fails to offer
an opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.12 None of Dr. Donohue’s reports attribute the diagnosed conditions
to the accepted October 6, 2016 work incident. Thus, these reports from Dr. Donohue are
insufficient to establish appellant’s claim.
Appellant also submitted an October 11, 2016 disability note from Dr. Jacobs, disability
notes from Dr. Donohue with work restrictions, and a Form CA-20 dated December 21, 2016
from Dr. Donohue noting an injury date of October 6, 2016. However, these reports are also
insufficient to support appellant’s claim as they contained no diagnosis or opinion on causal
relationship.13
The record before the Board is without rationalized medical evidence establishing that
appellant’s right foot conditions are causally related to the accepted October 6, 2016 work
incident. OWCP advised her that it was her responsibility to provide a comprehensive medical
report which described her symptoms, test results, diagnosis, history of treatment, and the
physician’s opinion, with medical reasons, on the cause of her condition.14 Appellant failed to
submit appropriate medical documentation in response to OWCP’s request.
The Board notes however, that the record does not verify that the issue of appellant’s
incurred medical expenses has been addressed. The record contains an undated CA-16 form
noting an October 6, 2016 injury date and signed by postmaster, authorizing medical treatment.
Ordinarily, where the employing establishment authorizes treatment of a job-related injury by

11

T.E., Docket No. 16-1090 (issued February 24, 2017).

12

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); Ellen L. Noble, 55 ECAB
530 (2004).
13

A.D., 58 ECAB 159 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

14

Supra note 3.

4

providing the employee a properly executed CA-16 form,15 OWCP is under contractual
obligation to pay for the medical treatment.16 Upon return of the case record, this matter should
be addressed.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right
foot/toe injury causally related to the accepted October 6, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 6, 2017 is affirmed.
Issued: September 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
16

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-0469 (issued June 2, 2010); see also id. at
Chapter 3.300.3(a)(3) (February 2012).

5

